Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147348                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  FLAGSTAR BANK,                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                 SC: 147348
                                                                    COA: 309110
                                                                    Oakland CC: 2010-107474-CK
  GREENSTONE INVESTMENTS LLC,
  FAIRFIELD INVESTMENTS LLC, and
  ALLEN POINTE INVESTMENTS LLC,
             Defendants,
  and
  PETER J. CUBBA and the PETER J.
  CUBBA REVOCABLE LIVING TRUST,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 21, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

       VIVIANO, J., not participating due to a familial relationship with counsel of record.
  MCR 2.003(C)(1)(g)(ii).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           d1021
                                                                               Clerk